IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eileen Walden,                                   :
                              Petitioner         :
                                                 :
                      v.                         :   No. 1335 C.D. 2020
                                                 :   Submitted: August 27, 2021
Public Utility Commission,                       :
                        Respondent               :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge1
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                 FILED: April 18, 2022


       Eileen Walden (Petitioner), pro se, petitions for review of the November 19,
2020 Opinion and Order of the Public Utility Commission (Commission) denying
in part Petitioner’s Exceptions, adopting the Administrative Law Judge’s (ALJ)
Initial Decision as modified, and denying and dismissing her Amended Formal
Complaint (Amended Complaint).2                 In the Amended Complaint, Petitioner
challenged her high electricity bills from the Philadelphia Electric Company



       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
        2
          The Commission granted Petitioner’s Exceptions “in limited part” and modified the Initial
Decision in ways not relevant to the issues on appeal. (Commission Opinion and Order (Op.) at
2.)
(PECO)3 during the period between November 2017 and April 2018, arguing that
PECO incorrectly billed her because, during this period, there was an unprecedented
spike in kilowatt hour (kWh) usage that was unrelated to her actual usage. The ALJ
concluded that Petitioner had not met her burden of proving that her bill was
inaccurate or too high or that PECO had violated the Public Utility Code (Code),4
and/or the Commission’s Regulations or orders and, therefore, denied and dismissed
Petitioner’s Amended Complaint. (Initial Decision, Conclusion of Law (COL) ¶ 6
& Order.) On appeal, Petitioner asserts that she presented substantial evidence
showing that PECO improperly billed her given her historical electric usage and that
the Commission erred in accepting PECO’s contrary evidence as it was neither
factually nor legally sound. Petitioner further argues her due process rights were
violated when the ALJ did not hold a prehearing conference, which would have
assisted in the exchange of evidence and aided Petitioner in presenting her case.
       Additionally, Petitioner filed an Application for Relief requesting that the
Court consider certain documents omitted from the record on appeal based on
evidentiary rulings by the ALJ, their alleged untimeliness, or their being submitted
after the hearing.5 Therein, Petitioner requests that the Court consider: Exhibits 2
and 7; her replies to PECO’s Answer to the Amended Complaint; an October 23,
2019 letter to the ALJ requesting reconsideration of the ALJ’s evidentiary ruling
regarding Exhibits 2 and 7; an October 24, 2019 letter to the ALJ in which Petitioner
claims she requested that PECO’s Answers to Interrogatories be included in the


       3
           PECO is not a party to this matter.
       4
           66 Pa.C.S. §§ 101-3316.
         5
           By order dated May 25, 2021, the Court denied Petitioner’s Application for Relief.
Thereafter, Petitioner filed an Application for Reconsideration/Reargument requesting the Court
to reconsider its May 25, 2021 order. The Court granted reconsideration and allowed the parties
to file supplemental briefs on this issue by order dated June 29, 2021.


                                              2
record; and an October 28, 2019 follow-up letter to the ALJ. The Commission filed
an answer and an Application to Strike, seeking to strike certain portions of
Petitioner’s filings that refer to the omitted documents and the facts alleged therein.


   I. BACKGROUND
      A. Factual Allegations and Pleadings
      Petitioner receives gas and electricity service from PECO at her residence and
has done so for years. Between November 2017 and April 2018, Petitioner noticed
that her kWh usage of electricity was unusually high based on her historical usage.
On January 5, 2018, Petitioner contacted PECO to dispute the amounts billed for
electricity usage, claiming they were too high. (Reproduced Record (R.R.) at 20a,
40a.) As a result, PECO sent a technician (Technician) to investigate the issue on
January 23, 2018. Technician performed a visual inspection of and various tests on
Petitioner’s smart meter (meter), including a drop load test that idled the meter and
a passing load test with a space heater, to determine the meter’s accuracy. (Id.)
Based on this inspection, Technician concluded that the meter was accurate. During
this visit, Petitioner told Technician that she does not use space heaters for long
periods of time and that these usage amounts were unusual for her. As a result,
PECO issued a one-time courtesy adjustment from 2,287 kWh to 800 kWh, thereby
reducing Petitioner’s bill from $323.56 to $118.65. (Id.). PECO issued a utility
report on January 29, 2018, summarizing the above history, to which Petitioner
responded on February 6, 2018, challenging the validity of the stated findings and
the method used to determine the meter’s accuracy, and questioning whether a
security breach was responsible for the unexplained spike in kWhs. (Id. at 20a, 40a.)




                                          3
        Subsequently, Petitioner filed a formal dispute with PECO on March 11,
2018, disputing, among other things, the “validity of the tests used to determine the
meter’s accuracy and the meter multiplier that establishes that the meter reading is a
calculated result.” (Id. at 8a, 42a-46a.) PECO sent another technician to Petitioner’s
residence on April 13, 2018. (Id. at 64a.) During this visit, the technician inspected
the meter, dropped the load and idled the meter to verify the accuracy of the meter,
and performed a passing load test with one of Petitioner’s space heaters, which
registered a usage of 1,080 watts out of 1,500 watts. (Id.) Petitioner’s meter was
found to be 99.98% accurate on the first test and 99.96% accurate on the second test.
(Id.)
        On August 22, 2018, Petitioner received a 10-day shutoff notice for payment
of $635.53, which she paid on September 1, 2018. (Id. at 8a.) On the same date,
Petitioner filed an informal complaint with the Commission’s Bureau of Consumer
Services (BCS). (Id.) On September 6, 2019, the BCS issued its decision finding
that Petitioner’s bills were correct as rendered and that the meter tested within
regulatory tolerances and, accordingly, closed the case. (Id. at 21a.)
        On July 5, 2019, Petitioner filed a Formal Complaint against PECO with the
Commission to dispute her high bills. (Supplemental Reproduced Record (S.R.R.)
at 0097b.) Therein, Petitioner averred that PECO’s smart meter registered kWh
usage that far exceeded her prior billing cycles “without any change in electrical
connections or their use that justifies or supports [this increase].” (Id. at 0099b.)
Petitioner explained that “[o]ver the course of more than a decade, [PECO’s] billing
records establish a pattern of usage that directly contradicts the accuracy of the meter
readings reported for the Nov[ember] 2017 thr[ough] Apr[il] 2018 billing cycles.”
(Id.) Petitioner noted that she has a gas-powered furnace and that PECO’s billing



                                           4
records show that the pattern of gas usage remained consistent “with prior billing[]
[periods] during the period in question and that consistency argues against the kWh
reported on the Nov[ember] 2017 [through] Apr[il] 2018 bills.” (Id.) As relief,
Petitioner requested the return of the $635.53 payment plus interest, that late fees be
removed from her current billings, and any additional compensation to which she
may be entitled. (Id. at 0102b.)
         PECO filed its Answer on July 18, 2019, denying Petitioner’s material
allegations. (Id. at 0120b-22b.) PECO stated that, on April 13, 2018, its technician
visited Petitioner’s property to verify the meter and obtained an additional meter
reading that verified the accuracy of the last billed meter reading. (Id. at 0120b.)
The technician also “performed a passing load test to determine the accuracy of the
meter[ and] . . . an instrument meter test[, which] confirmed the meter is operating
within . . . Commission and PECO guidelines.” (Id. at 0121b.) Thus, the technician
determined Petitioner’s meter was accurate and she was properly billed for her
usage.
         Petitioner filed the Amended Complaint on August 22, 2019, adding
averments regarding her informal complaint to the Bureau of Consumer Services
and its decision. The Amended Complaint also questioned the security of the smart
meters and PECO’s ability to communicate with the meter and, potentially, to
“access and manipulate the electrical connections of its customers.” (R.R. at 9a.)
PECO filed its Answer to the Amended Complaint on September 6, 2019, denying
Petitioner’s material allegations, and requesting that the Amended Complaint be




                                          5
denied. (Id. at 10a-12a.) Petitioner submitted replies to PECO’s Answer dated
October 13 and 15, 2019.6 (Id. at 26a-34a.)
       Petitioner’s Amended Complaint was scheduled for a hearing before an ALJ
on September 9, 2019, but was continued at Petitioner’s request. The hearing was
rescheduled to October 23, 2019.

       B. Hearing Before the ALJ
       At the hearing, Petitioner testified on her own behalf and offered seven
exhibits to support her claim that PECO improperly billed her between November
2017 and April 2018. (S.R.R. at 0003b-5b.) Initially, Petitioner inquired about
responses to interrogatories she had served on PECO that she had claimed to not yet
have received. (Id. at 0007b.) PECO responded that it had provided its responses
by email the day before the hearing, which was 20 days after its receipt of the
interrogatories. (Id. at 0007b-8b.) Petitioner testified about the size of her residence,
her appliances, her historical usage of electricity, and what led her to believe that
she was being improperly billed by PECO.                  (Id. at 0012b-13b, 0023b-28b.)
Petitioner acknowledged that she had two space heaters but stated she only used one
of them at a time. (Id. at 0028b, 0034b.) Petitioner indicated there was no change
in her usage over the period in question that would support the usage claimed by
PECO in her bills and questioned whether the tests performed by PECO’s
technicians actually addressed the issue and if there was some kind of manipulation
of her meter. (Id. at 0013b-15b, 0032b-33b.) Petitioner testified that on or around
February 14, 2018, she shut everything off in the house and the meter read an


       6
         These documents were identified as Petitioner’s Exhibits 2 and 7 at the hearing and their
admission into the evidentiary record was denied by the ALJ. As these are part of the Application
for Relief, we note only, at this point, that they were filed.


                                                6
additional 10 kWh, which she could not understand. (Id. at 0014b.) Petitioner
acknowledged that PECO gave her a credit of 800 kWh and that her usage returned
to “normal” in May of 2018. (Id. at 0013b, 0038b-39b.) Petitioner introduced a
number of documents into the record, including her replies to PECO’s Answer to the
Amended Complaint, which were marked as Exhibits 2 and 7, and the attachments
to her replies, which were marked as Exhibits 3 through 6. (Id. at 0016b-23b.)
      PECO, represented by counsel, presented the testimony of two witnesses:
Technician, who performed the January 2018 inspection of Petitioner’s meter; and
PECO’s manager of the smart grid operations and technology group (Manager). (Id.
at 0041b, 0059b-60b.) Technician testified that he worked for PECO for 12 years
and “was trained as a high bill investigator,” which involves searching “for foreign
wiring, cross wiring, [and] meter mix ups,” testing meters, and issuing high bill
investigation field reports. (Id. at 0042b.) Technician explained what occurs during
a high bill investigation and the procedures that were used to investigate Petitioner’s
meter. (Id. at 0044b-47b, 0055b-56b.) Technician testified that he performed “a
partial appliance analysis” as a “full appliance analysis” was declined, and he was
able to identify appliances that contributed to Petitioner’s high usage and that, based
on the passing load and idle tests performed, Petitioner’s meter was accurate and
functioning properly.    (Id. at 0045b-48b.)      According to Technician, it was
“impossible” for Petitioner’s meter to malfunction and then correct itself. (Id. at
0047b.) Technician also testified about the April 2018 inspection performed by a
different technician, stating it showed that the meter was performing correctly and
was consistent with his January 2018 inspection and report. (Id. at 0049b-50b.) On
cross-examination, Technician explained the different types of tests performed on
Petitioner’s meter to determine the meter’s accuracy and that all he could do was



                                          7
offer a good faith credit because the meter was accurate. (Id. at 0054b-56b.)
Technician indicated he did not execute a full appliance analysis, but performed a
visual inspection to determine what appliances were present. (Id. at 0058b.)
       Manager testified to the operation of PECO’s smart grid system, specifically
the two-way communication between the meter and PECO as required by Act 129
of 2008 (Act 129).7 (Id. at 0061b-62b.) Manager explained that the meters, which
are encrypted, send electrical usage information to PECO and PECO can send
commands to the meter to, among other things, disconnect the meter, upgrade the
firmware, and test the meter’s security. (Id.) According to Manager, PECO cannot
unilaterally change or alter the meter readings, the meters only register the energy
that is consumed once an hour, and the meters do not interface with any appliances.
(Id. at 0062b-63b, 0082b.) Manager further testified that “[w]hen [the] temperature
drops, the usage increases considerably,” and that when the temperature was below
50 degrees Fahrenheit, as it was during this period, there is considerably more usage
at Petitioner’s residence. (Id. at 0064b-65b.) Manager indicated that the meter tests,
revealing that Petitioner’s meter was 99.98% and 99.96% accurate, were within the
thresholds for accuracy. (Id. at 0066b-67b.) On cross-examination, when asked
about whether a meter could be hacked, Manager acknowledged that “anything is
possible” but explained there was no evidence that this had occurred, and PECO
encrypted the meters to avoid any outside interference. (Id. at 0070b-72b.) Manager
indicated that meter multipliers were not used in residential meters, like the one
found in Petitioner’s home.         (Id. at 0075b-76b, 0078b-80b, 0082b.)             Finally,
Manager explained that sometimes unexpected spikes in electricity usage can be the

       7
         Act of October 15, 2008, P.L. 1529, No. 129. Act 129 amended various provisions of the
Code and addressed the use of smart meter technology. See Section 2807(f), (g) of the Code, 66
Pa.C.S. § 2807(f), (g).


                                              8
result of a malfunctioning appliance and that Petitioner’s appliances, generally,
could account for the changes in usage. (Id. at 0084b-86b.)
      At the end of the testimony, Petitioner inquired about whether she would have
an opportunity to submit additional comments or evidence after the hearing. The
ALJ explained that everything had to be submitted at the hearing and Petitioner
would not be able to submit anything else unless Petitioner moved to reopen the
record, at which time Petitioner would have to be specific about what evidence
Petitioner wanted to offer. (Id. at 0087b-90b.) The parties then moved for the
admission of their exhibits. PECO objected to the admission of Petitioner’s Exhibits
2 and 7, arguing that they were not evidence, but pleadings, and contained hearsay.
(Id. at 0091b-93b.) The ALJ sustained the objection because “they are more
pleadings rather than exhibits,” and did not admit those documents into the
evidentiary record. (Id. at 0094b.) The documents that had been attached to Exhibits
2 and 7 were admitted into the record as Petitioner’s Exhibits 3-6. (Id. at 0094b-
95b; R.R. at 39a-52a.) Following the hearing, Petitioner sent letters dated October
24 and 28, 2019, to the ALJ.8

      C. The ALJ’s Initial Decision
      On March 3, 2020, the ALJ issued the Initial Decision. Therein, the ALJ made
the following procedural rulings. First, the ALJ denied Petitioner’s request that the
evidentiary ruling excluding Exhibits 2 and 7 because “the documents were
pleadings [and] not actual exhibits” be reconsidered, explaining that Petitioner had
“not provide[d] any legal reason as to why [the] initial ruling . . . was incorrect.”
(Initial Decision at 2 & n.1.) Second, the ALJ addressed multiple letters that
Petitioner sent after the conclusion of the hearing (post-hearing correspondence),

      8
          These documents are also subjects of the Application for Relief.


                                                9
noting that Petitioner had been told at the hearing that if Petitioner wanted to submit
further evidence, Petitioner would need to file a motion to reopen the record and
provide specific reasons as to why the record should be reopened and what Petitioner
would want to present. (Id. at 8; S.R.R. at 0089b-90b.) The ALJ explained that
Petitioner’s correspondence “d[id] not contain any specific request to reopen the
record nor d[id] it contain what evidence [Petitioner] would wish to present” but
“simply dispute[d] PECO’s position in the case and the evidence that [PECO]
presented at the hearing.” (Initial Decision at 8.) Thus, the ALJ did not consider the
post-hearing correspondence because Petitioner “failed to present any ‘reason to
believe that conditions of fact or of law have so changed as to require, or that the
public interest requires, the reopening of the proceeding.’” (Id. (quoting Section
5.571(d) of the Commission’s Regulations, 52 Pa. Code § 5.571(d)).)
       The ALJ then addressed the merits of Petitioner’s high bill dispute, on which
Petitioner bore the burden of proof. While recognizing that there was an increase in
Petitioner’s usage “from the winter period of 2016-2017 to 2017-2018, it is clear
that the electricity that [Petitioner] is using is within her energy usage potential.”
(Id. at 11.) Additionally, the ALJ noted that “temperatures were colder and there
were more heating degree days[9] in the winter of 2017-2018 as compared to the
winter of 2016-2017.” (Id.) The ALJ also referenced the high bill investigations


       9
         The Commission’s Regulation at 52 Pa. Code § 61.1 defines degree day as “[a] unit used
in estimating quantities of fuel and power consumption based on a daily ratio of consumption the
mean temperature below 65ºF.” Thus, heating degree days are “summations of negative
differences between the mean daily temperature and the 65[-degree] base[.]” Dziadas v. Pa. Pub.
Util. Comm’n (Pa. Cmwlth., No. 1951 C.D. 2010, filed Feb. 3, 2012), slip op. at 5 n.6 (alteration
in original) (internal quotations omitted). Unreported opinions, while not precedential, may be
cited for their persuasive value. Pennsylvania Rule of Appellate Procedure 126(b), Pa.R.A.P.
126(b); Section 414(a) of the Commonwealth Court’s Internal Operating Procedures, 210 Pa. Code
§ 69.414(a).


                                               10
conducted by PECO, which found Petitioner’s meter to be working properly and
providing accurate readings. (Id.) In addressing the alleged security breach, the ALJ
indicated there was no evidence of foreign wiring, tampering, or other irregularities
and that Petitioner had not “allege[d] that there were any issues with the meter before
or after the winter period of 2017-2018.” (Id. at 11.) Further, the ALJ noted that
PECO’s witnesses testified that “a meter cannot malfunction and then correct itself”
and that PECO cannot “alter or change the meter readings.” (Id.) Based on this, the
ALJ concluded Petitioner did not “me[e]t her burden of demonstrating that there
were irregularities in her bills from PECO or that she was experiencing any safety
or reliability issues at the [s]ervice [a]ddress” and dismissed the Amended
Complaint. (Id.)

      D. Petitioner’s Exceptions and PECO’s Reply
      Petitioner filed Exceptions to the ALJ’s Initial Decision. (R.R. at 69a-75a.)
Petitioner excepted to the facts that PECO’s witnesses testified without PECO
advising Petitioner beforehand and the ALJ’s removal of Exhibits 2 and 7, which
she acknowledges were pleadings, from the record based on PECO’s objections. (Id.
at 69a-70a.) Petitioner also excepted to the ALJ’s findings of fact based on
Technician’s and Manager’s testimony, arguing that had Petitioner been informed
about the witnesses’ testimony, Petitioner “would have been prepared to question
the basis for the allocation of usage necessary to compute the ‘total potential usage
of 4,125 kWh.’” (Id. at 70a (quoting Initial Decision at 4).) Petitioner further argued
that those witnesses’ testimony were based on arbitrary assumptions about potential
usage of appliances. Additionally, Petitioner argued that the courtesy that was
extended based on Petitioner’s claim that the usage was abnormal “is not factual.”
(Id. at 71a.) Finally, Petitioner challenged the refusal of the ALJ to consider


                                          11
Petitioner’s post-hearing correspondence, disputed PECO’s evidence in general, and
disputed the reliance on the heating degree day data regarding usage in particular.
(Id. at 71a-74a.) Petitioner contended her evidence made out a prima facie case. (Id.
at 74a.)
      PECO responded, pointing out that Petitioner “d[id] not allege that the ALJ
made an error of law” or committed an abuse of discretion but “except[ed] to the
decision issued by [the] ALJ[] because [Petitioner] simply disagree[d] with the
ALJ’s decision and believe[d] [Petitioner] submitted adequate proof” that supports
her position. (Id. at 80a.) PECO asserted that Petitioner was re-litigating the issues
raised in both Complaints and at the hearing. (Id.) In addressing Petitioner’s post-
hearing correspondence, PECO argued that Petitioner did not follow the ALJ’s
instructions and never filed a motion to reopen the record to submit additional
evidence. (Id.) Further, PECO stressed that the ALJ “provided [Petitioner] ample
opportunity to present [] evidence, cross-examine PECO’s witnesses[,] and present
any objections to said evidence.” (Id. at 81a.) Addressing the merits of Petitioner’s
dispute, PECO asserted that the ALJ’s decision should be affirmed because PECO
presented credible evidence regarding the high bill investigations conducted at
Petitioner’s residence and that its witnesses’ testimony was consistent with
documentary evidence. (Id. at 81a-82a.) Thus, based on the credible evidence
presented by PECO, the ALJ “correctly determine[d] that [Petitioner] had not met
her burden of proof.” (Id. at 83a.)

      E. The Commission’s Order and Opinion
      On November 19, 2020, the Commission rendered its Order and Opinion. As
a threshold matter, the Commission addressed Petitioner’s arguments related to
Exhibits 2 and 7, her replies to PECO’s Answer and use of extra-record material in


                                         12
her Exceptions. With respect to the exhibits, the Commission did not rely on or cite
the ALJ’s reasoning, but noted that PECO filed its Answer on September 6, 2019,
making any reply from Petitioner due September 29, 2019. (Commission’s Order
and Opinion (Op.) at 6 (citing Section 5.63(a) of the Commission’s Regulations, 52
Pa. Code § 5.63(a) (“replies to answers seeking affirmative relief . . . shall be filed
with the Commission and served within 20 days after date of service of the
answer”)).) Because Petitioner did not file her replies until mid-October 2019, “well
beyond the required due date,” without proffering good cause for the late filing, the
Commission declined to consider the replies. (Commission’s Order and Op. at 6.)
It further observed that the untimely replies were not entered on the record at the
hearing based on PECO’s objections and, as such, they were not “removed” from
the record as Petitioner contended. (Id. at 20.) Addressing Petitioner’s use of extra-
record material that had been submitted after the hearing, the Commission stated that
“parties cannot introduce new evidence at the exceptions stage,” as doing so would
violate the opposing party’s due process rights, and the ALJ had provided reasons
for why the later-submitted materials did not justify reopening the record. (Id. at
14.) Thus, the Commission rejected Petitioner’s use of the extra-record materials in
her Exceptions. (Id. at 15.)
      The Commission then addressed Petitioner’s Exceptions, finding no merit to
Petitioner’s challenge to the ALJ’s findings of fact and evidentiary rulings. (Id. at
19-21.) The Commission found no merit in Petitioner’s Exception based on an
alleged violation of Sections 5.421 and 5.321(f) of the Commission’s Regulations,
52 Pa. Code §§ 5.421, 5.321(f), regarding her not receiving advance notice of
PECO’s witnesses or a list of witnesses. It explained that the former regulation
applied to the issuance of subpoenas and that the latter regulation, related to the



                                          13
scope of discovery, did not require the provision of a witness list to an opposing
party, although one could be sought through discovery. (Id. at 20-21.)
      Addressing Petitioner’s Exception related to her burden of proof, which she
argued she had met, the Commission explained that to satisfy her burden of proof
Petitioner “must prove[, by a preponderance of the evidence,] that there are incorrect
charges on her bill or that PECO violated the Code, its tariff, or a Commission
Regulation or Order.” (Id. at 21.) While recognizing the increase in Petitioner’s
billed kWh usage, the Commission concluded that Petitioner’s evidence “d[id] not
effectively support her claim that the billed electric usage at the [s]ervice [a]ddress
was inaccurate at any time, or that PECO violated the Code, its tariff, or a
Commission Regulation or Order.” (Id. at 22.) The Commission noted that, upon
notice of the issue, PECO investigated Petitioner’s high bill and meter when it sent
two technicians to Petitioner’s residence, and it credited PECO’s evidence regarding
the accuracy of Petitioner’s meter, the inability of “a meter to malfunction and then
correct itself,” and the workings of the smart meter system, which did not allow
PECO to alter any meter readings. (Id. at 22-23.) Based on the record, the
Commission held there was nothing to reflect that PECO billed Petitioner incorrectly
or violated the Code, its tariff, or a Commission order or Regulation. Finally, the
Commission determined that the ALJ “properly weighed the evidence presented to
conclude that [Petitioner] failed to carry the burden of proof on her [Amended]
Complaint” and dismissed the Amended Complaint. (Id. at 23.) Accordingly, the
Commission granted in part and denied in part Petitioner’s Exceptions, adopted, as




                                          14
modified, the ALJ’s Initial Decision, and denied and dismissed Petitioner’s high bill
dispute. (Id. at 23-24.) Petitioner now petitions this Court for review.10


II.    DISCUSSION
       A.     Applications Before the Court
       In addition to Petitioner’s appeal, Petitioner filed an Application for Relief to
which the Commission filed a response and an Application to Strike. Petitioner
seeks to have the Court consider Exhibits 2 and 7 and her post-hearing
correspondence to the ALJ that, she argues, were improperly omitted or excluded
from the record and the Commission’s Certified List of Documents (Certified List).
Petitioner argues that the post-hearing correspondence requested that relevant
material be made a part of the record and was submitted per the ALJ’s instructions
given after the hearing which were not part of the transcript.                    (Petitioner’s
Supplemental (Suppl.) Brief (Br.) at 10-11.) Petitioner asserts that because the
omitted documents were filed before the record closed on November 25, 2019, and
were received and not returned, the ALJ should have exercised control over the
documents and considered, not excluded, them. (Id. at 11-12.) Petitioner contends
that because the documents were acted upon in the proceeding, in that they were
excluded, they are “ipso facto on the record of the proceeding.” (Id. at 12.)
Petitioner asserts that the evidentiary record is required to “account for all that
transpires in the adjudication of a claim[,]” that pleadings are permitted to be entered

       10
          This Court’s scope of review of the Commission’s adjudication is limited to
“determining whether the necessary findings of fact were supported by substantial evidence,
whether constitutional rights were violated, or whether the Commission erred as a matter of law.”
Hess v. Pa. Pub. Util. Comm’n, 107 A.3d 246, 258 n.7 (Pa. Cmwlth. 2014). Substantial evidence
“is such relevant evidence that a reasonable mind might accept as adequate to support a
conclusion.” Phila. Gas Works v. Pa. Pub. Util. Comm’n, 898 A.2d 671, 675 n.9 (Pa. Cmwlth.
2006).


                                               15
into evidence, and, even if ruled inadmissible, “remain on the record of the
proceedings.” (Id. at 13.) Finally, Petitioner argues that PECO’s objection to and
the omission of the documents from the record “stands in opposition to the law that
defines what constitutes the record for decision” and “any objection to the inclusion
of [the documents] must be found unlawful.” (Id. at 14.)
      The Commission argues that the omitted documents were never a part of the
evidentiary record and, therefore, were not improperly omitted from the Certified
List. It maintains that Petitioner’s attempt to introduce evidence after the conclusion
of the hearing before the ALJ is improper, and, based on the Commission’s
Regulations, the ALJ was correct in excluding the materials. The Commission
further argues that Petitioner has failed to identify the harm caused by the omission
nor has Petitioner addressed what in the omitted documents was “new, novel[,] and
critical to [Petitioner’s] claims.” (Commission’s Suppl. Br. at 15.) The Commission
states that “[f]or purposes of [a]ppellate review, that which is not part of the certified
record does not exist.” (Id. at 18 (citing B.K. v. Dep’t of Pub. Welfare, 36 A.3d 649,
657 (Pa. Cmwlth. 2012)).) The Commission continues, stating

      [w]hile [Pennsylvania] Rule [of Appellate Procedure] 1951(b)[,
      Pa.R.A.P. 1951(b),] permits any items omitted from the record or
      misstated therein to be admitted or corrected upon stipulation by the
      parties or upon direction of the Court, this case [] does not involve a
      situation whereby information or evidence has been misstated in or
      omitted from the Certified List.

(Id.) Citing Grubbs v. Pennsylvania Board of Probation and Parole, 481 A.2d 1390,
1391 (Pa. Cmwlth. 1984), the Commission argues that the word “proceeding” in
Pennsylvania Rule of Appellate Procedure 1951(a)(3), Pa.R.A.P. 1951(a)(3),
“includes only documents and facts developed during an administrative hearing in
the presence of the litigants and their counsel.” (Id. at 20.) The Commission further

                                           16
states “even if evidence is proffered during an administrative hearing, if its
admissibility is not ruled upon by the presiding officer, it is not a part of the agency
record.” (Id. (citing Humphrey v. Workmen’s Comp. Appeal Bd. (Supermarket
Serv.), 514 A.2d 246, 251 (Pa. Cmwlth. 1986)).) Thus, the Commission maintains
that, because the post-hearing correspondence and Exhibits 2 and 7 are not part of
the agency record, the Court cannot consider them in determining whether
substantial evidence exists to support Petitioner’s allegations against PECO. (Id.)
Consistent with these arguments, the Commission filed its Application to Strike
seeking to strike the portions of Petitioner’s filings that reference extra-record
material.
      Petitioner filed a reply, asserting that, although the Petitioner’s replies to
PECO’s Answer were not admitted into evidence, “they are nevertheless a part of
the record of proceedings and do appear on the Certified List of Documents as ‘Item
13 – Reply to Answer – Walden.’” (Petitioner’s Reply to the Commission’s Suppl.
Br. at 2.) As such, Petitioner contends that the replies to PECO’s Answer, which are
Exhibits 2 and 7, were properly cited in her brief. (Id.) With respect to the post-
hearing correspondence, Petitioner maintains that, in reliance on the ALJ’s
advisement after the hearing, Petitioner delivered the documents to the ALJ within
the time allowed “obviating the need to file a request to reopen the record.” (Id. at
3.) Petitioner asserts that counsel for PECO “misstated the fact regarding the timely
submittal of the [Petitioner’s interrogatories] that is evidenced by the [United States
Postal Service] certified date of delivery that evidences otherwise.”              (Id.)
Additionally, Petitioner argues that, pursuant to Rule 1951(a)(3), the record for
appellate review includes “pleadings not in evidence, evidence, and proceedings
before the government unit.” (Id. at 4.) Petitioner asserts that the interrogatories



                                          17
were part of the proceedings because they were discussed at the hearing and “PECO
did not respond as regulation requires and the submittal of those documents after the
hearing was in accord with the ALJ’s advisement notwithstanding the fact that the
ALJ omitted that fact from [the] decision.” (Id.) Thus, Petitioner submits that,
“[p]ursuant to Rule 1951, pleadings are required to be included on the record [and]
are subject to this Court’s review.” (Id. at 6.)
      Pursuant to Rule 1951(a), the agency record in proceedings on a petition for
review consists of: “(1) [t]he order or other determination of the government unit
sought to be reviewed[;] (2) [t]he findings or report on which such order or other
determination is based[; and] (3) [t]he pleadings, evidence and proceedings before
the government unit.” Pa.R.A.P 1951(a). The word “proceedings,” as used in Rule
1951(a), includes only the documents and facts that were developed during the
administrative hearing in the presence of the litigants and counsel. Grubbs, 481
A.2d at 1391. Even if evidence or documents are mentioned in the proceedings, they
must be admitted during the administrative hearing to be part of the record. Id.
Evidence that is proffered, but the admissibility of which is not ruled on, is not part
of the agency record. See Humphrey, 514 A.2d at 251. This Court has stated

      [i]t should be well established by now that neither the [administrative
      agency] in its decision[-]making process, nor this Court in a review of
      that process, may consider any matters not made a part of the record
      when counsel and the litigants are present. Whether or not such matters
      would be prejudicial to the [p]etitioner is irrelevant. They simply
      cannot be considered.

Grubbs, 481 A.2d at 1391 (emphasis added).              Further, the Commission’s
Regulations also control what evidence can be admitted into the record. Section
5.403(a) of the Commission’s Regulations gives the presiding officer the authority
to control the receipt of evidence. 52 Pa. Code § 5.403(a).

                                          18
      We begin with Exhibits 2 and 7, which were not admitted into evidence by
the ALJ based on PECO’s objection that they were pleadings, not evidence, and
which the Commission rejected as being untimely filed without good cause pursuant
to Section 5.63(a) of the Commission’s Regulations, 52 Pa. Code § 5.63(a). As to
the Commission’s reasoning, the timeliness of Petitioner’s replies was not raised by
PECO at the hearing or cited by the ALJ as the basis for the non-admission of those
documents. Because PECO did not raise this issue, Petitioner was not provided an
opportunity to establish good cause for the untimeliness, which the Commission
found lacking in its Order and Opinion. Other than citing a public policy that favors
the adherence to the Commission’s deadlines, the Commission did not provide
authority for its sua sponte consideration of an issue not raised by PECO as a basis
for the replies’ non-admission. Accordingly, we will not consider that reason.
      As to the ALJ’s reason for not admitting the replies into the record based on
the replies being pleadings and not evidence, such reason does not find support in
the Commission’s Regulations.       While Section 5.403(a) of the Commission’s
Regulations gives the ALJ the authority to control the receipt of evidence, Section
5.405(b) specifically addresses pleadings as evidence. Section 5.405(b) provides
that except in “noncontested proceeding[s]” or where facts are admitted by a party
in an answer, “a pleading, or any part thereof[,] may not be considered as evidence
of a fact other than that of filing thereof unless offered and received into evidence.”
Id. Thus, this provision contemplates that “a pleading, or any part thereof” may be
considered evidence if “offered and received into evidence.” 52 Pa. Code § 5.405(b).
Thus, contrary to the ALJ’s determination, the fact that the replies were pleadings
did not exclude them from being evidence once they were offered into evidence,
which occurred here. Accordingly, it was error not to admit Exhibits 2 and 7 as



                                          19
evidence or not to include them in the record simply because they were pleadings,
and Petitioner’s Application for Relief as to those documents is granted and the
Commission’s corresponding Application to Strike is denied as to those documents.
      However, this error does not require reversal because our review of Exhibits
2 and 7, as requested by Petitioner, and the record created before the ALJ reveals
that the non-admission of Petitioner’s replies was harmless error. An error is
harmless if a party does not suffer prejudice as a result of the error. Lake Adventure
Cmty. Ass’n v. Dingman Twp. Zoning Hearing Bd., 72 A.3d 807, 809 (Pa. Cmwlth.
2013). As our Supreme Court has explained, “[t]he rationale behind the harmless
error doctrine is judicial efficiency.” Interest of J.M.G., 229 A.3d 571, 581 (Pa.
2020). The doctrine “is a technique of appellate review designed to advance judicial
economy by obviating the necessity for a retrial where the appellate court is
convinced that a trial error was harmless.” Id.
      Petitioner argues that the “[r]eplies are relevant and material to the issues the
exhibits prove, exemplify and support and they defend the matters sworn to in
Petitioner’s Amended Complaint . . . that [PECO’s] Answers den[ied].”
(Petitioner’s Br. at 28.) The Commission asserts that any error in the non-admission
of these Exhibits was harmless and, therefore, the Order and Opinion should be
affirmed. (Commission’s Suppl. Br. at 15-17.)
      Exhibit 2 consists of a cover letter dated October 13, 2019, Petitioner’s reply
to PECO’s Answer to the Amended Complaint, and four attached documents. In the
reply, Petitioner: argued that PECO’s Answer misstated facts; challenged PECO’s
“blanket denial of ‘. . . all material allegations of fact’”; and referenced the February
6, 2018 letter challenging the results of PECO’s January 23, 2018 inspection and
inquiring about meter multipliers, the March 11, 2018 Notice of Formal Dispute



                                           20
doing the same, and PECO’s lack of responses thereto. (R.R. at 26a-28a.) Petitioner
further disputed certain facts asserted in PECO’s Answer, such as her declining an
appliance analysis, challenged PECO’s assertion that the load tests using her space
heater established the accuracy of the meter, and maintained that the BCS results did
not address all of the issues Petitioner raised. (Id. at 28a-31a.) Petitioner questioned
PECO’s ability to send commands to the meter and whether the “false readings [of
Petitioner’s] meter” was related to an “erroneous command or system glitch.” (Id.
at 31a-32a.) Exhibit 7 is a cover letter dated October 15, 2019,11 and an updated
page 6 of the previously sent reply. Therein, Petitioner asserted another challenge
to the adequacy of the load test to establish the accuracy of the meter, citing her own
actions in shutting off her main circuit breaker over two nights in February 2018,
which allegedly resulted, respectively, in the meter increasing from 32,221 to
32,231, and 32,261 to 32,267. (Id. at 34a.)
       While Petitioner argues that the replies supported or proved the documents
attached to Exhibit 2, those documents were, themselves, admitted into evidence by
the ALJ as Petitioner’s Exhibits 3-6. Therefore, their contents were a part of the
record considered by the ALJ and the Commission and certified to this Court. Thus,
there was no prejudice to Petitioner to the extent those documents were not also
admitted as a part of Exhibit 2. Further, Petitioner had the opportunity to raise, and
did raise, the arguments and issues from her replies at the hearing before the ALJ.
Petitioner testified before the ALJ in support of her Amended Complaint, which
Petitioner asserts the replies “defend[ed].” (Petitioner’s Br. at 28.) Petitioner
explained the history of the dispute, PECO’s investigations, and her reasons for
believing why those investigations were insufficient to establish the meter’s

       11
        Although the letter is dated October 15, 2016, it specifically references the response sent
on October 13, 2019. Thus, the date appears to be a typographical error.


                                               21
accuracy, including her turning everything off for two nights and the meter still
showing 10 kWh of usage. Petitioner challenged PECO’s arguments and evidence,
including the adequacy of load tests, the appliance analysis, the ability of PECO to
communicate with and/or manipulate the meter, and the use of meter multipliers.
Because Petitioner presented the arguments and facts contained in the replies
through testimony and the admission of Exhibits 3-6, they were in the record for the
ALJ’s consideration notwithstanding that the replies themselves were not.
Accordingly, we discern no prejudice to Petitioner in the non-admission of the
replies.
       With respect to Petitioner’s post-hearing correspondence to the ALJ, which
were the October 24 and 28 letters relating to PECO’s Answers to her
Interrogatories, these materials were not admitted because Petitioner failed to file a
motion to reopen the record and explain specifically what would be presented at an
additional hearing, as the ALJ had instructed during the hearing. (Initial Decision at
8; S.R.R. at 0089b-90b.) The ALJ explained that the correspondence “simply
dispute[d] PECO’s position in the case and the evidence that they presented at the
hearing and d[id] not indicate that there would be any new evidence which
[Petitioner] would provide.” (Initial Decision at 8.) Petitioner concedes that she did
not file a motion to reopen the record, contending that the ALJ later, off the record,
advised Petitioner that she could submit additional evidence after the hearing.
(Petitioner’s Reply Br. at 12-13.) However, the official transcript of the proceedings
reflects that the ALJ gave Petitioner the opposite instructions, (S.R.R. at 0089b-90b),
which is confirmed by the ALJ’s Initial Decision that specifically references those
instructions, (Initial Decision at 8). “For purposes of appellate review, that which is
not part of the certified record does not exist.” B.K., 36 A.3d at 657. As the October



                                          22
24 and 28, 2019 materials were not presented and admitted into evidence at the
October 23, 2019 hearing, at which both Petitioner and PECO were present, or at a
subsequent hearing based upon a granted motion to reopen the record, they are not
a part of the “proceedings” or the record. Humphrey, 514 A.2d at 251; Grubbs, 481
A.2d at 1391. For these reasons, we deny Petitioner’s Application for Relief as to
the post-hearing correspondence and grant the Commission’s corresponding
Application to Strike as to those documents. Thus, we will not consider those parts
of Petitioner’s briefs and reproduced record that reference the omitted material.12

       B.     High Bill Dispute
       We turn now to Petitioner’s high bill dispute.13 Petitioner’s challenge focuses
on how PECO’s arguments and evidence were insufficient to establish that she was
not overcharged. In contrast, Petitioner maintains that she met her burden of proof
through her evidence. Petitioner asserts that the heating degree day data “does not
support the conclusion that colder temperatures caused the abnormally high bills in
dispute.” (Petitioner’s Br. at 20.) Petitioner contends that there is no correlation
between the colder temperatures and the amount of kWh usage billed and that, if
such correlation existed, her gas usage would have increased during that period, and
it did not. (Id. at 20-22.) Petitioner also contends that her prior billings evidence an
anomaly with respect to the 2017-2018 period and that the Commission’s decision
relied on “falsely concluded evidence to the detriment of Petitioner’s right to a fair
hearing of the issues.” (Id. at 23.) Petitioner also challenges PECO’s reliance on
Petitioner’s potential energy usage, arguing that PECO used arbitrary assumptions

       12
          Even if those materials were considered, a review thereof reveals that they, too, would
not change the result where the additional information was not inconsistent with the evidence
presented and accepted by the ALJ.
       13
          We have reorganized Petitioner’s argument for ease of discussion.


                                               23
to “calculate potential energy usage that billing history contradicts.” (Id. at 24.)
Petitioner asserts that “[a] 1500[-]watt space heater that is clocked at 1494 watts
registers 1.5 [kWh] when used for [1] hour (1494 x 1 hour divided by 1,000); clocked
at 1080 watts it registers 1.08 [kWh] when used for [1] hour.” (Id.) Thus, this
arbitrary assignment of potential energy “prejudices the result to favor PECO” and
is not a fact upon which a ruling can be based. (Id. at 25.)
       The Commission responds that its decision is supported by substantial
evidence and is consistent with the law and, therefore, is entitled to deference.
Specifically, the Commission acknowledged that there was an increase in
Petitioner’s usage during the disputed period but maintains that PECO rebutted
Petitioner’s evidence through testimony and empirical evidence showing that
PECO’s equipment was not the cause of the high bills. (Commission’s Br. at 19-
20.)   The Commission asserts it properly weighed and credited the evidence
presented by PECO, which constitutes substantial evidence to support the Order and
Opinion, and it is not for this Court to reweigh the evidence and substitute its
judgment for that of the Commission. According to the Commission, Petitioner’s
arguments are based on speculation and conjecture, which are insufficient to support
her Amended Complaint. (Id. at 21.)
       Pursuant to Section 332(a) of the Code, 66 Pa.C.S. § 332(a), Petitioner, as the
proponent of the Amended Complaint, bears the burden of proof. This Court has
stated that, in high bill disputes, “even where the utility can present evidence that it
has tested the customer’s meter and found it to be accurate, the customer may,
nonetheless, prove [her] case by circumstantial evidence which would support a
finding that the metered usage exceeded the actual usage.” Milkie v. Pa. Pub. Util.
Comm’n, 768 A.2d 1217, 1220 (Pa. Cmwlth. 2001); see also Waldron v. Phila. Elec.



                                          24
Co., 54 Pa. PUC 98, 1980 WL 140964 (1980). This is referred to as the Waldron
rule. If the complainant makes out a prima facie case, “the burden of going forward
shifts to the utility, but the ultimate burden of persuasion remains with the
complainant.” Milkie, 768 A.2d at 1220. “The Commission must measure the
weight and credibility of all the evidence,” and merely “because the ratepayer has
presented a prima facie case does not obligate the Commission to credit this evidence
or to give it any special weight.”14 Id. “If the utility presents evidence found to be
of co-equal (or greater) weight with that of the complainant, the complainant will
not have met [her] burden of proof,” and the Waldron rule is inapplicable. Id.
       In the case sub judice, we discern no error in the Commission’s decision. It
is undisputed that Petitioner’s electricity bills were high during the November 2017
through April 2018 period based on her historical billing, which the Commission
recognized in its decision. However, PECO presented evidence that, if credited,
would constitute substantial evidence to support the conclusions that there was no
problem with Petitioner’s meter and that Petitioner’s bills were calculated correctly.
Technician testified as to his investigation of Petitioner’s high bill complaint and
that, based on his investigation, Petitioner’s meter was accurate and there was
nothing to indicate any tampering or problems with the meter. (S.R.R. at 0046b-
47b.) Technician observed that if the meter was malfunctioning, it was “impossible”
for the meter to later correct itself. (Id. at 0047b-48b.) Technician further testified
that, given the size of Petitioner’s home and type and number of appliances, the
usage readings were not unreasonable. (Id.) Manager testified to how the two-way
communication works between PECO and the meters, as well as to the fact that
PECO cannot unilaterally change or alter the meter readings, as it appears this is

       14
          “The Commission, not the ALJ, is the ultimate fact-finder in formal complaint
proceedings; it weighs and resolves conflicts in the testimony.” Milkie, 768 A.2d at 1220 n.7.


                                             25
Petitioner’s contention. (Id. at 0061b-62b.) Manager also testified to the correlation
between temperature drops and usage rates concluding that as the temperature drops,
usage rates increase. (Id. at 0063-64b.) Petitioner did not present evidence that
rebutted PECO’s evidence. The Commission weighed the evidence presented and
concluded that, as much of Petitioner’s assertions were based on speculation and
conjecture, Petitioner did not present evidence that was “substantial or more
convincing, even by the smallest amount, than the evidence presented by PECO.”
(See Commission’s Order and Op. at 21.)                   “Here, the Commission found
[Petitioner’s] evidence to be of little weight” when compared to PECO’s evidence,
which constitutes substantial evidence to support the Commission’s decision.
Evidentiary weight decisions are within “the sole province of the Commission as
fact-finder, and we will not disturb them on appeal.” Milkie, 768 A.2d at 1220-21.
As such, there was no error in the Commission’s decision to dismiss the Amended
Complaint based on its conclusion that Petitioner did not meet her burden of
persuasion that PECO incorrectly billed her or that PECO violated the Code, its
tariff, or the Commission’s Regulations or orders. Id. at 1220.
       Petitioner also argues that she had the right to have a prehearing conference,
of which she was not apprised, and that the ALJ’s failure to hold a prehearing
conference affected her substantive right to due process. Petitioner maintains that
not holding a prehearing conference “denies a pro se participant the instruction that
can be vital to the effective and fair prosecution of her claim.” (Petitioner’s Br. at
17, 19 (citing Section 333 of the Code, 66 Pa.C.S. § 333; 52 Pa. Code §§ 1.2(c),
5.222).)15 The Commission responds that it provided Petitioner with due process by

       15
         Petitioner also argues that her due process rights were violated when the ALJ refused to
consider her replies to PECO’s Answers or reopen the record to allow PECO’s Answers to
(Footnote continued on next page…)


                                               26
giving her a meaningful opportunity to be heard in a meaningful manner.
(Commission’s Br. at 37.) According to the Commission, the decision to hold a
prehearing conference in billing disputes is at the discretion of the presiding officer,
and the ALJ’s decision to not hold a prehearing conference was not an abuse of
discretion and did not violate the Code or Commission Regulations. (Id. at 37, 41.)
       Reviewing the Code and the Commission’s Regulations, we discern no
violation of Petitioner’s due process rights by the absence of a prehearing
conference. As an administrative agency, the Commission is required to provide
due process to parties appearing before it. Schneider v. Pa. Pub. Util. Comm’n, 479
A.2d 10, 15 (Pa. Cmwlth. 1984). Due process is satisfied when parties are afforded
notice and the opportunity to be heard. Id. To that end, the Commission is required
to fix the time and place for a hearing on a complaint and to serve notice upon the
parties in interest. Section 703(a), (b) of the Code, 66 Pa.C.S. § 703(a), (b). Once a
hearing is scheduled and the parties notified, it is incumbent upon the parties to
appear and participate in the hearing. The decision to hold a prehearing conference
is within the discretion of the presiding officer on “his [or her] own motion or at the
request of the party to the proceeding” and “at least one prehearing conference” is
required only “where the issues are complex or where it appears likely that the
hearing will last a considerable period of time.” 66 Pa.C.S. § 333(a). While the
general policy may be to arrange for prehearing conferences so as to “expedite the
orderly conduct and disposition of the proceedings and to serve the ends of justice
and the public interest,” the Commission’s Regulations state only that a presiding
officer “may direct that a prehearing conference be held.” 52 Pa. Code § 5.222(a)
(emphasis added). This is consistent with Section 333(a) of the Code in that a

Petitioner’s Interrogatories into the record. We addressed Petitioner’s contentions regarding her
replies and PECO’s Answers previously and do not address them again.


                                               27
prehearing conference is necessary to expedite the proceedings in matters where the
issues are complex or where the hearing will be lengthy.
       Here, Petitioner’s Amended Complaint involved a residential billing dispute,
a matter unlikely to have issues that were “complex” or would require a hearing that
would “last a considerable period of time.” 66 Pa.C.S. § 333(a). Neither Petitioner
nor PECO requested to have a prehearing conference in this matter. While Petitioner
argues she was not personally advised of the potential availability of a prehearing
conference, the Commission’s Regulations set forth that the ability to request such
conferences and a pro se party’s lack of understanding or knowledge of the law or
procedural rules does not excuse a party’s actions that may be to the party’s
detriment. Finney v. Unemployment Comp. Bd. of Rev., 472 A.2d 752, 753-54 (Pa.
Cmwlth. 1984). Under these circumstances, no prehearing conference was required,
id., and there was no “waiver” of a “requirement” that “adversely affect[ed] a
substantive right of” Petitioner, 52 Pa. Code § 1.2(c).16 Petitioner’s Amended
Complaint was duly scheduled for a hearing, and, after a continuance, the hearing
was held on October 23, 2019. There, Petitioner was able to introduce exhibits,
testify, cross-examine PECO’s witnesses, and argue why her evidence should be
accepted over PECO’s. In short, Petitioner received notice and an opportunity to be
heard on her Amended Complaint, and, therefore, we discern no due process
violations by the ALJ or the Commission.




       16
          This Regulation states “[t]he Commission or presiding officer at any stage of an action
or proceeding may waive a requirement of this subpart when necessary or appropriate, if the waiver
does not adversely affect a substantive right of a party.” 52 Pa. Code § 1.2(c).


                                               28
III. CONCLUSION
      Based on the foregoing, we grant in part and deny in part Petitioner’s
Application for Relief and grant in part and deny in part the Commission’s
Application to Strike. Additionally, we discern no due process violation or error in
the Commission’s findings that Petitioner did not meet her burden of showing that
PECO improperly billed Petitioner for the November 2017 through April 2018
period or violated the Code, its tariff, or the Commission’s Regulations or orders
based on the Commission’s evidentiary weight determinations. Therefore, we
affirm.


                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge




                                        29
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eileen Walden,                          :
                        Petitioner      :
                                        :
                  v.                    :   No. 1335 C.D. 2020
                                        :
Public Utility Commission,              :
                        Respondent      :

                                     ORDER


      NOW, April 18, 2022, Eileen Walden’s (Petitioner) Application for Relief is
GRANTED as to Exhibits 2 and 7 and is otherwise DENIED, and the Public Utility
Commission’s (Commission) Application to Strike is DENIED as to Exhibits 2 and
7 and is otherwise GRANTED. The November 19, 2020 Order and Opinion of the
Commission denying Petitioner’s Exceptions, adopting the Administrative Law
Judge’s Initial Decision as modified, and dismissing Petitioner’s Amended Formal
Complaint is AFFIRMED.



                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge